Hoffman, Judge:
"When a defendant moves a court to allow a sheriff amend bis return on a summons in debt, and shows cause to sustain the motion, and the sheriff does amend the return, I think that the motion and amendment — or at any rate the return as amended — should be in some way entered on the record; and that, if neither the motion, the leave, nor the amendment itself, appears on the record an appellate court cannot assume that such proceedings were had.
In this case, manifestly, with the aid of counsel, the circuit court by its clerk, undertook to state in the record what was done in th'e case on the subject in question; but it is entirely silent as to any proceedings relative to the return on the summons.
JudgmeNT Affirmed.